Order entered November 8, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00548-CV

              IN THE INTEREST OF J.P.M., V.M. AND A.M., CHILDREN

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-14-22610

                                         ORDER
       Before the Court is appellant’s November 7, 2018 motion for an extension of forty-five

days to file a brief. We GRANT the motion to the extent that appellant shall file a brief by

December 10, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE